DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/22 have been fully considered but they are not persuasive.
On page 10 Applicant argues amendments overcome the rejections and objections of record.
The Examiner respectfully withdraws drawing objections, and most of 112 rejections (but notes the 112 rejection with regard to claim 17 was not yet addressed).
As regards amendments to the claims overcome the art of record, the Examiner notes that it appears Verkaik teaches the additional claim language, since their figures show their laterally extending projections extending both laterally (e.g. sideways) and distally (closer to the distal end) than the sealing flange as the amendments require. See the rejection below.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite for referring to “the two laterally extending projections” with improper antecedent basis. It is unclear whether this is intended to depend from another claim which does recite such a structure, or whether this is referring to the previously claimed “at least one laterally extending projection” of claim 1. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verkaik et al. (US 20120143141 A1) hereinafter known as Verkaik.
Regarding claim 1 Verkaik discloses a tubular prosthesis (Figures 1-9) comprising:
an elongate, compliant ([0053], [0055] the frame/elastomer can withstand elongation, deformation, and dramatically flex) tubular body (Figures 3a-d) with a proximal and a distal end (Annotated Figures 3a-d);
a distal sealing flange coupled to the distal end (Figures 3a-d item 67; [0052] the ring is capable of being sewn to tissue to seal ), the flange being configured and arranged to facilitate seating the prosthesis against a first concave vessel wall of a first vessel and extend outwardly through an ostium formed in the vessel wall when deployed, wherein the flange remains inside the ostium after deployment (The italicized parts of the claim copied above are all either an “intended use” of the flange, or a “functional limitation” thereof. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Verkaik was considered capable of performing the cited intended use. For example, the flange is capable of being seated against the concave wall of a vessel and extend outward through an ostium formed therein, and for it to remain therein after deployment, since it is capable of being sutured in place ([0052]). Further, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Verkaik discloses all the structural limitations required to perform the recited functional language, and therefore can be considered to anticipate the claimed apparatus.); and
at least one laterally extending projection structurally distanced from the sealing flange (Figures 3a-d show a variety of projections. See also Figures 2a-d which illustrates more easily the projection’s composition of at least 5, 7, 9, or 11 projections which make up the projection)), the projection located proximate the flange (Annotated Figures 3a-d), wherein the at least one laterally extending projection extends laterally and distally beyond the distal sealing flange (Annotated Figures 3a-d), 
wherein the projection is configured to resist being pulled through said ostium (this is a “functional limitation” of the claimed projection (see explanation above). The projection is capable of resisting being pulled through an ostium, particularly if the ostium is of a diameter/size smaller than the projection.).

    PNG
    media_image1.png
    631
    666
    media_image1.png
    Greyscale

Regarding claim 2 Verkaik discloses the prosthesis of claim 1 substantially as is claimed,
wherein Verkaik further discloses the projection is two laterally extending projections (Figures 2a-d show projection’s composition of at least 5, 7, 9, or 11 projections (all of which include two projections within their scope)) oriented about 180 degrees with respect to one another about a longitudinal axis (see at least Figure 2d in which two of the projections are seen to be oriented “about” 180 degrees apart from one another), and each of the laterally extending projections extend laterally and distally beyond the distal sealing flange (Figures 2a-d) and
wherein the two lateral projections are configured and arranged to rest near a bottom of the first concave vessel wall next to the ostium and prevent the distal end of the prosthesis from being pulled therethrough (this is stated as an “intended use” and “functional limitation” of the projections, respectfully (see explanation in the rejection to claim 1 above). The projections are considered capable of meeting both limitations with their structure, and a particular method of implantation not related to the structure of the projections).
Regarding claim 3 Verkaik discloses the prosthesis of claim 2 substantially as is claimed,
wherein Verkaik further discloses the two laterally extending projections are connected to a framework of the prosthesis which is disposed proximally with respect to the flange (Annotated Figures 3a-d).
Regarding claim 4 Verkaik discloses the prosthesis of claim 3 substantially as is claimed,
wherein Verkaik further discloses the two projections are integrated into a circumferential ring structure that forms a distal end portion of the prosthesis (Annotated Figures 3a-d).
Regarding claim 9 Verkaik discloses the prosthesis of claim 2 substantially as is claimed,
wherein Verkaik further discloses a membrane covers the tubular body and the distal flange ([0053] an elastic material).
Regarding claims 10-11 Verkaik discloses the prosthesis of claim 9 substantially as is claimed,
wherein Verkaik further discloses the membrane is woven/non-woven ePTFE fabric ([0053] ePTFE (Aesos by Zeus)).

Claim Rejections - 35 USC § 103

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik as is applied above in view of Sharkawy et al. (US 20040116945 A1) hereinafter known as Sharkawy.
Regarding claim 5 Verkaik discloses the prosthesis of claim 4 substantially as is claimed,
wherein Verkaik further discloses the circumferential ring structure includes n wire which circumferentially traverses a circumference of the tubular prosthesis (Figures 2a-d and 3a-d shows the ring structure including wires which extend around the circumference of the tubular prosthesis),
but is silent with regards to the wire being undulating with a serpentine pattern about part of its length.
However, regarding claim 5 Sharkawy teaches a tubular prosthesis which includes projections which include an undulating wire with a serpentine pattern (Figures 5 and 10; Sharkawy clm 17). Verkik and Sharkawy are involved in the same field of endeavor, namely vessel connectors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the undulating wire so that it takes any shape, including that of an undulating serpentine pattern such as is taught by Sharkawy since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Verkaik.
Regarding claim 6 the Verkaik Sharkawy Combination teaches the prosthesis of claim 5 substantially as is claimed,
wherein Sharkawy further teaches at least one of the projections is formed of the same undulating wire that forms the circumferential ring structure (Figures 5 and 10).
Regarding claim 7 the Verkaik Sharkawy Combination teaches the prosthesis of claim 5 substantially as is claimed,
wherein Sharkawy further teaches both projections are formed of the same undulating wire that forms the circumferential ring structure (Sharkawy clm 17).
Regarding claim 8 the Verkaik Sharkawy Combination teaches the prosthesis of claim 7 substantially as is claimed,
wherein Sharkawy further teaches the undulating wire:
transitions from a serpentine pattern along a first portion of the tubular prosthesis into a first of the two projections;
transitions from a first projection back into the serpentine pattern along a second portion of the prosthesis opposite the first lateral side of the prosthesis;
transitions from the serpentine pattern into a second projection along the second portion of the prosthesis; and 
transitions from the second projection back to the serpentine pattern along the first portion of the prosthesis (Figures 5 and 10; Sharkawy clm 17: as the Examiner best understands both Applicant’s claim and Sharkawy, the wire can be seen to be located on one side of the circumference, and then travel up to form one petal/projection before it extends back down, adjacent to the circumferential face to form the next petal/projection. This continues on, as the wire eventually forms the entirety of the circumference, necessarily forming an opposite petal/projection about 180 degrees opposite from the first petal/projection while the wire comes back about 180 degrees from the first circumferential face, thus forming a second “circumferential face”. Alternatively, the Examiner notes that any method of formation of the projections with one wire would have been considered obvious to the person of ordinary skill in the art, since the specific wire path does not seem to be done for a particular reason, impart any specific structure which provides any benefit over either Verkaik or Sharkawy, and doesn’t appear to result in any functional limitation that would otherwise distinguish the Verkaik Sharkawy Combination from the instant invention. The Examiner remind the Applicant that it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik as is applied above in view of Kassab et al. (US 20150142094 A1), hereinafter known as Kassab.
Regarding claim 13 Verkaik discloses the prosthesis of claim 9 substantially as is claimed,
but is silent with regards to the projections not being covered by the membrane.
However, regarding claim 13 Kassab teaches a tubular prosthesis with projections can have those projections be either covered, or uncovered ([0054]). Verkaik and Kassab are involved in the same field of endeavor, namely stent grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of Verkaik by having the projections uncovered such as is taught by Kassab since covering vs. uncovering parts of prosthesis are well-known alternatives in the art, each known by the person of ordinary skill to bring their own benefits and drawings backs, and can be used to optimize both mechanical properties as well as in-growth properties, in the resulting prosthesis, as desired.
Regarding claim 14 Verkaik discloses the prosthesis of claim 9 substantially as is claimed,
but is silent with regards to the projections having a radiopaque marker thereupon.
However, regarding claim 14 Kassab teaches a prosthesis with a projection that includes at least one radiopaque marker (Figure 3c item 214). Verkaik and Kassab are involved in the same field of endeavor, namely vascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of Verkaik so that the projections include radiopaque markers such as is taught by Kassab in order to allow the implanting physician to utilize an imaging modality to view the implantation, thus improving sight and helping with positioning.
Regarding claim 15 the Verkaik Kassab Combination teaches the prosthesis of claim 14 substantially as is claimed,
wherein Kassab further teaches the radiopaque markers are positioned at a location that resides at the ostium during implantation (the positioning of the markers based on this claim appears to depend on the method and location of implantation (e.g. see the “intended use” statements in the rejection to claim 1 above). The markers of the Combination are understood to be in a position which would “reside at an ostium during implantation”.).
Regarding claim 16 the Verkaik Kassab Combination teaches the prosthesis of claim 114 substantially as is claimed,
wherein Kassab further teaches the projections include a radiopaque marker formed near an outward lateral tip of each projection (Figure 3c item 214).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik as is applied above.
Regarding claim 17 Verkaik discloses the prosthesis of claim 1 substantially as is claimed,
but is silent with regards to the projections extending from a location proximal the flange to a location distal the flange.
However, regarding claim 17 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of Verkaik so that the projections extend from a location proximal to the flange, to a location distal to the flange, since this effectively only changes the connection between the flange and projections. The Applicant hasn’t stated that this type of connection (e.g. with the projections having an extent that traverses the flange) as opposed to the projections not traversing the flange) is done for any reason, serves any purpose, or solves any problem. Accordingly, the connections disclosed by Verkaik are understood to be suitable, and this limitation is simply an obvious design choice which doesn’t affect the function of the device at all.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik as is applied above in view of Kassab as is applied above, further in view of Erickson et al. (US 20080228256 A1), hereinafter known as Erickson.
Regarding claim 18 Verkaik discloses the prosthesis of claim 9 substantially as is claimed,
but is silent with regards to the flange being formed from an undulating circumferential wire frame that is structurally distinct from and located distally in part with respect to the circumferential ring structure. 
However, regarding claim 18 Kassab teaches a prosthesis in which a projection is formed at least in part from a circumferential wire frame (Figures 5 and 8-10), and Erickson teaches a prosthesis in which both a projection and a flange have the same structure (Figures 1-2). Verkaik, Kassab , and Erickson are involved in the same field of endeavor, namely prosthetic connection elements. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis of Verkaik so that projection and flange have the same shape, yet the flange is structurally distinct from the circumferential ring structure (with projections) such as is taught by Erickson, and that this shape is an undulating wire frame such as is taught by Kasab since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Verkaik. 
As regards the flange being located at least partially distally with respect to the circumferential ring structure, the Examiner again notes (See the rejection to claim 17 above) that this is a simple design choice which doesn’t affect the structure, function, or purpose of the invention at all. It doesn’t appear to be done for any particular reason, solve any particular problem, or otherwise serve any purpose. Accordingly, the device of the Verkaik Kassab Erickson Combination is understood to perform in the same manner, and already have a suitable shape without the flange being partially distally located with respect to the ring.
Regarding claim 19 the Verkaik Kassab Erickson Combination teaches the prosthesis of claim 18 substantially as is claimed,
wherein Verkaik further discloses the flange is coupled to the circumferential ring structure (Figures 3a-d). 
Regarding claim 20 the Verkaik Kassab Erickson Combination teaches the prosthesis of claim 18 substantially as is claimed,
wherein Verkaik further discloses the wire frame of the distal flange is coupled to the ring structure by a plurality of fabric filaments (see the rejection to claims 10-11 above: the wire frame includes an ePTFE fabric which connects the structural elements together),
wherein the wire frame of the flange can move with respect to the circumferential ring structure ([0053], [0055] the structure as a whole is very flexible and any part can move relative to another part).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/15/22